--------------------------------------------------------------------------------

EXHIBIT 10.1

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

CONFIDENTIAL
CONVERSION AGREEMENT
(the “Agreement”)
(Investor Resident Overseas)

THIS AGREEMENT is dated February 16, 2010 (the “Effective Date”).

TO: MabCure Inc., a Nevada corporation (the "Company")   De Schiervellaan 3/B1  
3500 Hasselt   Belgium

Conversion of Loan into Units

1.                       Conversion

               1.1      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, Chrysler Enterprises Ltd.
(the "Investor") hereby irrevocably converts the loan amount of US$500,000 (the
“Loan Amount”), loaned by the Investor to the Company pursuant to the Loan
Agreement between the Investor and the Company dated September 2, 2009 (the
“Loan Agreement”), into 1,000,000 units (the "Units") at a price per Unit of
US$0.50 (such conversion of the Loan Amount into Units being the "Conversion").

               1.2      Each Unit will consist of: (i) one share in the common
stock of the Company (each, a "Share"); (ii) one non-transferable common stock
purchase warrant (each, an "A Warrant") entitling the holder thereof to purchase
one Share (each, a "Warrant A Share"), as presently constituted, for a period of
two years commencing on the Effective Date, at a price per Warrant A Share of
US$0.60; and (iii) one non-transferable common stock purchase warrant (each, a
"B Warrant" and, together with the A Warrants, the "Warrants") entitling the
holder thereof to purchase one Share (each, a "Warrant B Share" and, together
with the Warrant A Shares, the "Warrant Shares"), as presently constituted, for
a period of two years commencing on the Effective Date, at a price per Warrant B
Share of US$0.70. Certificate(s) representing the A Warrants will be in the form
attached as Exhibit "A" hereto and certificate(s) representing the B Warrants
will be in the form attached as Exhibit "B" hereto. The Shares, Warrants and the
Warrant Shares are collectively referred to as the "Securities".

               1.3      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to the conversion of the Loan Amount into the Units.

               1.4      Investor agrees that upon the conversion of the Loan
Amount into Units pursuant to the terms of this Agreement (i) the Loan Agreement
shall be null and void and of no further effect, and (ii) the Loan Amount,
including all accrued interest, shall be considered to have been repaid in full.

2.                       Documents Required from Investor

               2.1      The Investor will complete, sign and return to the
Company an executed copy of this Agreement.

--------------------------------------------------------------------------------

               2.2      The Investor will complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities and applicable law.

3.                       Acknowledgements of Investor

               3.1      The Investor acknowledges and agrees that:

  (a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;

        (b)

the Investor acknowledges that the Company has not undertaken, and will have no
obligation, to register any of the Securities under the 1933 Act;

        (c)

the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company, and such decision is based entirely upon a
review of information (the receipt of which is hereby acknowledged) which has
been filed by the Company with the United States Securities and Exchange
Commission (the "SEC") and in compliance, or intended compliance, with
applicable securities legislation (collectively, the "Public Record");

        (d)

the Investor has not acquired the Securities as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares or Warrant Shares; provided, however, that
the Investor may sell or otherwise dispose of any of the Shares or Warrant
Shares pursuant to registration thereof under the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements;

        (e)

the Investor and the Investor’s advisor(s) have had a reasonable opportunity to
ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (f)

the Investor will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Investor contained herein or in any document furnished by the Investor to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Investor to comply with any covenant or agreement made
by the Investor to the Company in connection therewith;

        (g)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Investor that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system;

        (h)

the Company will refuse to register any transfer of the Shares or the Warrant
Shares not made in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act;

        (i)

the statutory and regulatory basis for the exemption claimed for the Securities,
although in technical compliance with Regulation S, would not be available if
the offering is part of a

2

--------------------------------------------------------------------------------


 

plan or scheme to evade the registration provisions of the 1933 Act;

        (j)

the Investor has been advised to consult the Investor’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:


  (i)

any applicable laws of the jurisdiction in which the Investor is resident in
connection with the distribution of the Securities hereunder, and

        (ii)

applicable resale restrictions.

4.                       Representations, Warranties and Covenants of the
Investor

          4.1           The Investor hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants will
survive the Closing) that:

  (a)

the Investor has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Investor is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Investor;

        (b)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or the constituting documents of, the Investor or of any
agreement, written or oral, to which the Investor may be a party or by which the
Investor is or may be bound;

        (c)

the Investor has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Investor enforceable against the Investor;

        (d)

the Investor is not a U.S. Person;

        (e)

the Investor is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

        (f)

the Investor is resident in the jurisdiction set out under the heading "Name and
Address of Investor" on the signature page of this Agreement;

        (g)

the sale of the Securities to the Investor as contemplated in this Agreement
complies with or is exempt from the applicable securities legislation of the
jurisdiction of residence of the Investor;

        (h)

the Investor is acquiring the Securities for investment only and not with a view
to resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons;

        (i)

the Investor is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Investor’s own
account (except for the circumstances outlined in paragraph 6.1(l)), for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Securities;

        (j)

the Investor is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Investor participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities;

        (k)

the Investor: (i) is able to fend for itself in the Conversion; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

3

--------------------------------------------------------------------------------


  (l)

if the Investor is acquiring the Securities as a fiduciary or agent for one or
more investor accounts:

            (i)

the Investor has sole investment discretion with respect to each such account
and it has full power to make the foregoing acknowledgements, representations
and agreements on behalf of such account, and

            (ii)

the investor accounts for which the Investor acts as a fiduciary or agent
satisfy the definition of an "Accredited Investor", as the term is defined in
Regulation D under the 1933 Act;

            (m)

the Investor acknowledges that the Investor has not acquired the Securities as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Securities; provided, however, that the Investor may sell or otherwise dispose
of any of the Securities pursuant to registration of any of the Securities
pursuant to the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein;

            (n)

the Investor is not aware of any advertisement of any of the Securities;

            (o)

no person has made to the Investor any written or oral representations:

            (i)

that any person will resell or repurchase any of the Securities,

            (ii)

that any person will refund the purchase price of any of the Securities,

            (iii)

as to the future price or value of any of the Securities, or

            (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system;

            (p)

the Investor:

            (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Investor is resident (the "International
Jurisdiction") which would apply to the acquisition of the Units,

            (ii)

is purchasing the Units pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Investor is permitted to purchase the Units under the applicable securities laws
of the securities regulators in the International Jurisdiction without the need
to rely on any exemptions,

            (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and

            (iv)

represents and warrants that the acquisition of the Units by the Investor does
not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

            B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

4

--------------------------------------------------------------------------------

the Investor will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably; and

5.                       Acknowledgement and Waiver

               5.1      The Investor has acknowledged that the decision to
purchase the Securities was solely made on the basis of publicly available
information contained in the Public Record. The Investor hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Investor might be entitled in connection
with the distribution of any of the Securities.

6.                       Legending of Subject Securities

               6.1      The Investor hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

               6.2      The Investor hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.

7.                       Piggyback Registration Rights

               7.1      If the Company determines to proceed with the
preparation and filing with the SEC of a registration statement (the
"Registration Statement") relating to an offering for its own account or the
account of others under the 1933 Act of any of its common shares, other than on
Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or its then
equivalents relating to equity securities issuable in connection with stock
option or other employee benefit plans, then the Company will send to the
Investor written notice of such determination and, if within thirty (30) days
after receipt of such notice, the Investor will so request in writing, then the
Company will cause the registration under the 1933 Act of the Shares (the
"Registrable Securities"); provided, however that, if at any time after giving
written notice of its intention to register any of its common shares in an
underwritten offering and prior to the effective date of the registration
statement filed in connection with such underwritten offering, the managing
underwriter advises the Company in writing that in its opinion the number of
securities requested to be included in such registration exceeds the number that
can be sold in such underwritten offering without adversely affecting such
underwriter’s ability to effect an orderly distribution of such securities, then
the Company may give written notice of such determination to the Investor and,
thereupon will be relieved of its obligation to register the Registrable
Securities in connection with such underwritten offering to the extent necessary
to reduce the total number of securities included in such offering to the amount
recommended by the managing underwriter. The Company will include the Investor’s
Registrable Securities in any future registration prior to any other shares of
stock of the Company held by any other stockholder of the Company. The Company
will include in such registration statement all or any part of the Registrable
Securities; provided, however, that the Company will not be required to register
any shares that are eligible for sale pursuant to Rule 144(k) of the 1933 Act.

               7.2      In connection with each Registration Statement described
in this section, the Investor will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably will be necessary in order to assure compliance
with federal and applicable state securities laws. The

  5

--------------------------------------------------------------------------------

Company may require the Investor to furnish to the Company a certified statement
as to the number of shares of common stock beneficially owned by the Investor
and the name of the natural person thereof that has voting and dispositive
control over the Registrable Securities.

               7.3      All fees and expenses incidental to the performance of
or compliance with the filing of the Registration Statement will be borne by the
Company whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence will include, without limitation: (i) all registration and filing fees,
including, without limitation, fees and expenses: (A) with respect to filings
required to be made with the OTC Bulletin Board or other exchange or quotation
service on which the common stock of the Company is then listed for trading, and
(B) in compliance with applicable state securities or Blue Sky laws; (ii)
printing expenses, including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses, if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement; (iii)
messenger, telephone and delivery expenses; (iv) fees and disbursements of
counsel for the Company; (v) 1933 Act liability insurance, if the Company so
desires such insurance; and (vi) fees and expenses of all other persons retained
by the Company in connection with the filing of the Registration Statement. In
addition, the Company will be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement, including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties, the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, if applicable. In no event will the
Company be responsible for any broker or similar commissions or, except to the
extent provided for hereunder, any legal fees or other costs of the Investor.

               7.4      The Company will, notwithstanding any termination of
this Agreement, indemnify and hold harmless the Investor, its officers,
directors, agents and employees, and each person who controls the Investor
(within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act)
and the officers, directors, agents and employees of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys' fees) and expenses (collectively, "Losses"),
as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
except to the extent, but only to the extent, that: (i) such untrue statements
or omissions are based upon information regarding the Investor furnished in
writing to the Company by the Investor expressly for use therein, or to the
extent that such information relates to the Investor or the Investor's proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by the Investor expressly for use in the Registration
Statement, or in any amendment or supplement thereto; or (ii) the use by the
Investor of an outdated or defective Registration Statement.

               7.5      The Investor will indemnify and hold harmless the
Company, its directors, officers, agents and employees, each person who controls
the Company (within the meaning of Section 15 of the 1933 Act and Section 20 of
the 1934 Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based upon: (i)
the Investor's failure to comply with the prospectus delivery requirements of
the 1933 Act; or (ii) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading: (A) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished by the Investor to the Company specifically for
inclusion in the Registration Statement, or (B) to the extent that such untrue
statements or omissions are based upon information regarding the Investor
furnished in writing to the Company by the Investor expressly for use therein,
or (C) to the extent that such information relates to the Investor or the
Investor's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by the Investor expressly for use in
the Registration Statement or in any amendment or supplement thereto; or (iii)
the use by the Investor of an outdated or defective Registration Statement.

               7.6      If a claim for indemnification hereunder is unavailable
to either the Company or the Investor (in each case, an "Indemnified Party or
Indemnified Parties", as applicable) (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
will contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party will be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses will be deemed to include, subject to the limitations set forth

  6

--------------------------------------------------------------------------------

in this Agreement, any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this section was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph.

8.                       Costs

               The Investor acknowledges and agrees that all costs and expenses
incurred by the Investor (including any fees and disbursements of any special
counsel retained by the Investor) relating to the purchase of the Shares will be
borne by the Investor.

9.                       Governing Law

               This Agreement is governed by the laws of the State of Nevada.
The Investor, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably attorns
to the jurisdiction of the courts of the State of Nevada.

10.                     Survival

               This Agreement, including without limitation the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Units by the Investor pursuant hereto.

11.                     Assignment

               This Agreement is not transferable or assignable.

12.                     Severability

               The invalidity or unenforceability of any particular provision of
this Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

13.                     Entire Agreement

               Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Units and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.

14.                     Notices

               All notices and other communications hereunder will be in writing
and will be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Investor will be directed to
the address on page 11 and notices to the Company will be directed to it at
MabCure Inc., at the address provided above unless another address will be
provided by the Company.

15.                     Counterparts and Electronic Means

               This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, will constitute an original and
all of which together will constitute one instrument. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.

7

--------------------------------------------------------------------------------

16.                     Delivery Instructions

  16.1

The Investor hereby directs the Company to deliver the Share and Warrant
Certificates to: (name)

     

      (address)

            16.2        The Investor hereby directs the Company to cause the
Shares to be registered on the books of the Company as follows:

      (name)           (address)

8

--------------------------------------------------------------------------------

              IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the Effective Date.

MabCure Inc.      The Investor         (Name of Authorized Signatory – Please
type or print) (Name of Investor – Please type or print)         (Signature and,
if applicable, Office) (Signature and, if applicable, Office)           (Address
of Investor)           (City, State or Province, Postal Code of Investor)      
    (Country of Investor)

9

--------------------------------------------------------------------------------

EXHIBIT "A"

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 4:30 P.M. (EASTERN STANDARD TIME) ON FEBRUARY 16, 2012.

SHARE PURCHASE WARRANTS
TO PURCHASE SHARES IN THE COMMON STOCK OF
MABCURE INC.

incorporated in the State of Nevada

CERTIFICATE
NO.:______________                                                                                                   February
16, 2010

            THIS IS TO CERTIFY THAT _____________________, (the "Holder") of
_____________________, has the right to purchase, upon and subject to the terms
and conditions hereinafter referred to, up to 1,000,000 fully paid and
non-assessable shares (the "Shares") in the common stock of MABCURE INC.
(hereinafter called the "Company") on or before 4:30 p.m. (Eastern Standard
time) on February 16, 2012 (the "Expiry Date") at a price per Share (the
"Exercise Price") of US$0.60 on the terms and conditions attached hereto as
Appendix "A" (the "Terms and Conditions").

  1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE (1) SHARE.
THIS CERTIFICATE REPRESENTS 1,000,000 WARRANTS.

        2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

        3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

[Remainder of page intentionally left blank; signature page to follow.]

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this ___
day of February, 2010.

MABCURE INC.

Per:  ____________________________________________
         Authorized Signatory

PLEASE NOTE THAT ALL SHARE CERTIFICATES WILL BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

  11

--------------------------------------------------------------------------------

Appendix "A"

TERMS AND CONDITIONS dated February 16, 2010, attached to the Warrants issued by
MabCure Inc.

1.          INTERPRETATION

1.1        Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

"Company" means MABCURE INC. until a successor corporation will have become such
as a result of consolidation, amalgamation or merger with or into any other
corporation or corporations, or as a result of the conveyance or transfer of all
or substantially all of the properties and estates of the Company as an entirety
to any other corporation and thereafter "Company" will mean such successor
corporation;

        (b)

"Company’s Auditors" means an independent firm of accountants duly appointed as
auditors of the Company;

        (c)

"Director" means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a board, or whenever duly empowered, action by an executive committee
of the board;

        (d)

"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section," followed by a number refer to the specified Article or
Section of these Terms and Conditions;

        (e)

"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (f)

"shares" means the shares in the common stock of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

        (g)

"Warrant Holders" or "Holders" means the holders of the Warrants; and

        (h)

"Warrants" means the warrants of the Company issued and presently authorized and
for the time being outstanding.

1.2        Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3        Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4        Applicable Law

The Warrants will be construed in accordance with the laws of the State of
Nevada.

2.          ISSUE OF WARRANTS

2.1        Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2        Warrant to Rank Pari Passu

12

--------------------------------------------------------------------------------

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3        Issue in substitution for Lost Warrants

  (a)

If a Warrant certificate becomes mutilated, lost, destroyed or stolen, the
Company, at its discretion, may issue and deliver a new certificate of like date
and tenor as the one mutilated, lost, destroyed or stolen, in exchange for and
in place of and upon cancellation of such mutilated certificate, or in lieu of,
and in substitution for such lost, destroyed or stolen certificate and the
Warrants represented by such substituted certificate will be entitled to the
benefit hereof and rank equally in accordance with its terms with all other
Warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant certificate pursuant hereto will
bear the cost of the issue thereof and in case of loss, destruction or theft
furnish to the Company such evidence of ownership and of loss, destruction, or
theft of the certificate so lost, destroyed or stolen as will be satisfactory to
the Company in its discretion and such applicant may also be required to furnish
indemnity in amount and form satisfactory to the Company in its discretion, and
will pay the reasonable charges of the Company in connection therewith.

2.4        Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle it to any right or interest in respect thereof except
as in the Warrant expressly provided.

3.          NOTICE

3.1        Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant certificate or to
such other address as any Holder may specify by notice in writing to the
Company, and any such notice will be deemed to have been given and received by
the Holder to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but, if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labor disturbance affecting postal service,
then the notice will not be effectively given until actually delivered.

3.2        Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but, if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labor disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

MABCURE INC.
De Schiervellaan 3/B1
3500 Hasselt
Belgium

Attention: President

Fax No. [Insert number]

with a copy to:
SRK Law Offices
Rabin Science Park
12 HaMada Street
Rehovot, Israel 76773

  13

--------------------------------------------------------------------------------

Attention: Steve Kronengold

Fax: + (972) 8-936-6000

4.          EXERCISE OF WARRANTS

4.1        Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a wire
transfer to the Company, for the purchase price applicable at the time of
surrender in respect of the shares subscribed for in lawful money of the United
States of America, to the Company at the address set forth in, or from time to
time specified by the Company pursuant to, Section 3.2 hereof.

4.2        Effect of Exercise of Warrants

  (a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

        (b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

4.3        Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

4.4        Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5        Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6        Time of Essence

Time will be of the essence hereof.

4.7        Subscription Price

Each Warrant is exercisable at a price per share (the "Exercise Price") of
US$0.60. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

4.8        Adjustment of Exercise Price

  (a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

          (i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased

14

--------------------------------------------------------------------------------


 

proportionately as the case may be; upon any such subdivision or consolidation
the number of shares deliverable upon the exercise of the Warrants will be
increased or decreased proportionately as the case may be; or

        (ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a "Reorganization"), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

       

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

       

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).


  (b)

The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

4.9        Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8 hereof, such questions will be
conclusively determined by the Company’s Auditors, or, if they decline to so act
any other firm of certified public accountants in the United States of America
that the Company may designate and who will have access to all appropriate
records and such determination will be binding upon the Company and the Holders
of the Warrants.

5.          COVENANTS BY THE COMPANY

5.1        Reservation of Shares

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

6.          WAIVER OF CERTAIN RIGHTS

6.1        Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

7.          MODIFICATION OF TERMS, MERGER, SUCCESSORS

7.1        Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

  15

--------------------------------------------------------------------------------

7.2        Warrants Not Transferable

The Warrants and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

MABCURE INC.

By: ______________________________________________
Authorized Signatory

16

--------------------------------------------------------------------------------

EXHIBIT "B"

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 4:30 P.M. (EASTER STANDARD TIME) ON FEBRUARY 16, 2012.

SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF
MABCURE INC.

incorporated in the State of Nevada

CERTIFICATE
NO.:______________                                                                                                  February
16, 2010

            THIS IS TO CERTIFY THAT _____________________, (the "Holder") of
_____________________, has the right to purchase, upon and subject to the terms
and conditions hereinafter referred to, up to 1,000,000 fully paid and
non-assessable shares (the "Shares") in the common stock of MABCURE INC.
(hereinafter called the "Company") on or before 4:30 p.m. (Eastern Standard
time) on February 16, 2012 (the "Expiry Date") at a price per Share (the
"Exercise Price") of US$0.70 on the terms and conditions attached hereto as
Appendix "A" (the "Terms and Conditions").

  1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE. THIS
CERTIFICATE REPRESENTS 1,000,000 WARRANTS.

        2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

        3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

[Remainder of page intentionally left blank; signature page to follow.]

17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this __ day
of February, 2010.

MABCURE INC.

Per:   _________________________________________________
         Authorized Signatory

PLEASE NOTE THAT ALL SHARE CERTIFICATES WILL BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

  18

--------------------------------------------------------------------------------

Appendix "A"

TERMS AND CONDITIONS dated February 16, 2010 attached to the Warrants issued by
MABCURE INC.

1.          INTERPRETATION

1.1        Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

"Company" means MABCURE INC. until a successor corporation will have become such
as a result of consolidation, amalgamation or merger with or into any other
corporation or corporations, or as a result of the conveyance or transfer of all
or substantially all of the properties and estates of the Company as an entirety
to any other corporation and thereafter "Company" will mean such successor
corporation;

        (b)

"Company’s Auditors" means an independent firm of accountants duly appointed as
auditors of the Company;

        (c)

"Director" means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a board, or whenever duly empowered, action by an executive committee
of the board;

        (d)

"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section," followed by a number refer to the specified Article or
Section of these Terms and Conditions;

        (e)

"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (f)

"shares" means the shares in the common stock of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

        (g)

"Warrant Holders" or "Holders" means the holders of the Warrants; and

        (h)

"Warrants" means the warrants of the Company issued and presently authorized and
for the time being outstanding.

1.2        Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3        Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4        Applicable Law

The Warrants will be construed in accordance with the laws of the State of
Nevada.

2.          ISSUE OF WARRANTS

2.1        Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2        Warrant to Rank Pari Passu

  19

--------------------------------------------------------------------------------

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3        Issue in substitution for Lost Warrants

  (a)

If a Warrant certificate becomes mutilated, lost, destroyed or stolen, the
Company, at its discretion, may issue and deliver a new certificate of like date
and tenor as the one mutilated, lost, destroyed or stolen, in exchange for and
in place of and upon cancellation of such mutilated certificate, or in lieu of,
and in substitution for such lost, destroyed or stolen certificate and the
Warrants represented by such substituted certificate will be entitled to the
benefit hereof and rank equally in accordance with its terms with all other
Warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant certificate pursuant hereto will
bear the cost of the issue thereof and in case of loss, destruction or theft
furnish to the Company such evidence of ownership and of loss, destruction, or
theft of the certificate so lost, destroyed or stolen as will be satisfactory to
the Company in its discretion and such applicant may also be required to furnish
indemnity in amount and form satisfactory to the Company in its discretion, and
will pay the reasonable charges of the Company in connection therewith.

2.4        Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle it to any right or interest in respect thereof except
as in the Warrant expressly provided.

3.          NOTICE

3.1        Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant certificate or to
such other address as any Holder may specify by notice in writing to the
Company, and any such notice will be deemed to have been given and received by
the Holder to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but, if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labor disturbance affecting postal service,
then the notice will not be effectively given until actually delivered.

3.2        Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but, if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labor disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

MABCURE INC.
De Schiervellaan 3/B1
3500 Hasselt
Belgium

Attention: President

Fax No. [insert number]

with a copy to:
SRK Law Offices
Rabin Science Park
12 HaMada Street
Rehovot, Israel 76773

  20

--------------------------------------------------------------------------------

Attention: Steve Kronengold

Fax: + (972) 8-936-6000

4.          EXERCISE OF WARRANTS

4.1        Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a wire
transfer to the Company, for the purchase price applicable at the time of
surrender in respect of the shares subscribed for in lawful money of the United
States of America, to the Company at the address set forth in, or from time to
time specified by the Company pursuant to, Section 3.2 hereof.

4.2        Effect of Exercise of Warrants

  (a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

        (b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

4.3        Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

4.4        Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5        Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6        Time of Essence

Time will be of the essence hereof.

4.7        Subscription Price

Each Warrant is exercisable at a price per share (the "Exercise Price") of
US$0.70. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

4.8        Adjustment of Exercise Price

  (a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

       

(i)        If and whenever the shares at any time outstanding are subdivided
into a greater or

21

--------------------------------------------------------------------------------


 

consolidated into a lesser number of shares the Exercise Price will be decreased
or increased proportionately as the case may be; upon any such subdivision or
consolidation the number of shares deliverable upon the exercise of the Warrants
will be increased or decreased proportionately as the case may be, or

        (ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a "Reorganization"), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

       

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article 4 relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

       

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 11.8.


  (b)

The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

4.9        Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.

5.          COVENANTS BY THE COMPANY

5.1        Reservation of Shares

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

6.          WAIVER OF CERTAIN RIGHTS

6.1        Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

7.        MODIFICATION OF TERMS, MERGER, SUCCESSORS

7.1        Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

7.2        Warrants Not Transferable

22

--------------------------------------------------------------------------------

The Warrants and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

MABCURE INC.

By: ___________________________________________
Authorized Signatory

23

--------------------------------------------------------------------------------